Citation Nr: 0506031	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right shoulder injury with 
recurrent dislocation.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left shoulder injury with 
recurrent dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and December 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In March 2004, the Board remanded this case so that the 
veteran could be scheduled for a videoconference hearing 
before the Board.  This hearing took place before the 
undersigned Acting Veterans Law Judge in July 2004.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
recurrent dislocation of his shoulder with pain and 
infrequent episodes, approximately four or five times per 
year, and some guarding of movement above the shoulder.

2.  The veteran's left shoulder disability is manifested by 
recurrent dislocation of his shoulder with pain and 
infrequent episodes, approximately four or five times per 
year, and some guarding of movement above the shoulder.




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for the 
veteran's right shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7; 
Diagnostic Codes 5200, 5201, 5202, 5203 (2004).

2.  The criteria for an initial 20 percent rating for the 
veteran's left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7; 
Diagnostic Code 5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

With regard to the veteran's claims for initial ratings in 
excess of 10 percent for right and left shoulder 
disabilities, the Board notes that VA's General Counsel has 
held that the notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC     8-2003 (Dec. 22, 2003).  
The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).

However, the Board notes that the record reflects that the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence necessary to 
substantiate his claims, the information that he must provide 
to enable the RO to obtain evidence on his behalf, and the 
evidence that he should submit.  Moreover, the veteran has 
been afforded appropriate VA examinations and all indicated 
record development has been completed.  

Accordingly, the Board will address the merits of the 
veteran's claims.

II.  Factual Background

Historically, the Board notes that the veteran was seen 
during service on several occasions with complaints of 
bilateral shoulder dislocations.  Service medical records 
note that the veteran is right-handed.

In April 2000, the veteran submitted a claim for service 
connection for bilateral shoulder dislocations.

In May 2000, the veteran presented to a VA urgent care clinic 
with right shoulder complaints.  Specifically, he complained 
that his right shoulder popped out periodically.  An October 
2000 VA outpatient treatment record notes the veteran's 
complaints of frequent right shoulder pain.

In January 2001, the veteran presented to a VA urgent care 
clinic with complaints of persistent right shoulder pain.  He 
stated that his right shoulder joint frequently jumped out of 
place.

An MRI of the veteran's right shoulder taken in January 2001 
revealed a small defect of the posterior aspect of the right 
humeral head "which most likely represents a Hill-Sachs 
deformity from prior anterior/inferior dislocation of the 
shoulder."  The MRI also indicated a slight separation of 
the anterior labrum from the anterior aspect of the glenoid 
process.  

Private treatment records note that in February 2001, the 
veteran underwent surgery for anterior and shoulder 
instability in his right shoulder.  Approximately six months 
after the surgery, he was again seen by his physician for 
continued shoulder instability.  The veteran complained that, 
after pulling and lifting some heavy equipment overhead, he 
felt his shoulder pop out and pop in again, similar to his 
preoperative condition.  On examination, the veteran had some 
anterior shoulder pain with some limitation of motion, but 
the physician could not reproduce subluxation at that time.  
The veteran's doctor did not suggest further intervention at 
that time, except for a strengthening program.  

An August 2001 VA examination report notes the veteran's 
report of multiple shoulder dislocations over the years.  He 
complained of pain with overhead activity, lifting, and 
sleeping on either of his shoulders.  Upon examination of the 
right shoulder, the veteran had positive apprehension 
relocation sign and positive signs of impingement in the 1, 
2, and 3 positions.  Examination of his left shoulder 
revealed positive apprehension relocation sign.  Range of 
motion was from 0 to 160 degrees of forward elevation 
abduction bilaterally.  X-rays of the shoulders revealed that 
acromiohumeral head distance was within normal limits 
bilaterally.  The assessment was multi-direction stability 
bilaterally status post right Bankart procedure for shoulder 
stabilization.  

By rating decision dated in August 2001, the RO granted 
service connection for recurrent dislocations of the right 
shoulder and assigned a noncompensable evaluation.  By rating 
decision dated in December 2001, the RO granted service 
connection for recurrent dislocations of the left shoulder 
and assigned a noncompensable evaluation.  The veteran 
appealed the ratings assigned.

An August 2002 VA outpatient treatment record notes that the 
veteran was seen with complaints of shoulder pain.

In August 2003, the veteran's shoulders were again examined 
in connection with his claim.  During the examination, the 
veteran stated that his shoulder dislocations dated from 
service and that they have continued since that time.  He 
stated that he dislocates and relocates himself, and that 
this happens approximately four to five times per year.  He 
also stated that he has pain with this condition and has been 
prescribed medication.  Examination revealed tenderness over 
the acromioclavicular joint in both shoulders.  Range of 
motion in both shoulders was 130 degrees forward flexion, 110 
degrees adduction, 60 degrees internal rotation, and 70 
degrees external rotation.  There was pain at the outer edges 
of his range.  In the right shoulder there was mild 
instability with load and shift testing anteriorly.  In the 
left shoulder there was mild instability with anterior drawer 
testing.  The diagnosis was subluxation of bilateral 
shoulders with arthrosis.  

By rating decision dated in November 2003, the RO assigned a 
10 percent evaluation for the veteran's right shoulder 
disability, effective April 25, 2000.  Additionally, the RO 
assigned a temporary 100 percent evaluation from February 14, 
2001 to May 31, 2001, pursuant to 38 C.F.R. § 4.30 for 
surgical convalescence and a separate 10 percent evaluation 
for arthritis of the right shoulder.  Finally, the RO 
assigned a 10 percent evaluation for the veteran's service-
connected left shoulder disability, effective April 25, 2000.  

The veteran testified during a July 2004 videoconference 
hearing that he experiences pain in his shoulders, most often 
at night.  He indicated that when he rolls over in bed, his 
shoulder joints sometimes pop out of place.  He testified 
that his shoulder joints jump out of place four or five times 
a week.  The veteran denied receiving any treatment for his 
shoulder disabilities since August 2003.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  His right 
shoulder is therefore his major shoulder and his left 
shoulder is therefore his minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, in order to warrant the 
assignment of a maximum 20 percent evaluation for either the 
major or the minor arm, the evidence must show dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

In the case at hand, the symptoms for the veteran's right and 
left shoulder disabilities are essentially the same.  The 
medical evidence shows that the veteran's right and left 
shoulder disabilities have been manifested by recurrent 
dislocation or subluxation with pain and infrequent episodes, 
approximately four or five times per year, and some guarding 
of movement at shoulder level.  

Based on the foregoing, and resolving all doubts in the 
veteran's favor, the Board concludes that the veteran's 
shoulder disabilities most closely reflect the criteria for a 
20 percent evaluation under Diagnostic Code 5202.  Each 
shoulder disability is manifested by recurrent dislocation or 
subluxation with pain and infrequent episodes, approximately 
four or five times per year, and some guarding of movement 
above the shoulder.  Under this section there is no 
distinction made between the major and minor and minor arm 
for infrequent episodes; an initial 20 percent evaluation for 
each shoulder is therefore awarded.

The Board finds, however, no evidence in the record 
warranting initial evaluations in excess of 20 percent under 
Diagnostic Code 5202.  While the veteran testified in July 
2004 that his shoulder joints popped out of place about four 
or five times a week upon rolling over in bed, he also 
testified that he has not sought any medical treatment for 
these episodes since 2003.  In fact, the medical evidence of 
record shows that the veteran was seen with complaints of his 
right shoulder popping out of place on only a few occasions 
(in 2000 and 2001) since 2000.  The veteran has indicated 
that he is able to relocate his shoulders himself.  
Furthermore, the evidence of record does not show guarding of 
all arm movements, and there is no evidence of fibrous union, 
nonunion, or loss of head in either shoulder.  

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of limitation of motion midway between the side 
and shoulder level for either shoulder so as to warrant a 30 
percent rating under Diagnostic Code 5201.  The Board also 
notes that there are no medical findings of ankylosis; hence, 
Diagnostic Code 5200 is not applicable in the current appeal.  
Under Diagnostic Code 5203, the maximum evaluation available 
is 20 percent.  

Additionally, the Board has specifically considered the 
guidance of DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 
4.45).  While recognizing that the veteran has subjective 
complaints of pain, as described above, the record reflects 
only slight, if any, objective evidence of actual impairment 
of his shoulders upon clinical examination, as caused by such 
pain, weakness or related factors.  In addition, the record 
contains no indication that the veteran suffers from flare-
ups or additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Under the circumstances, the Board concludes that the 
objective demonstrated functional limitations are clearly 
contemplated in the 20 percent ratings awarded herein.

In light of the foregoing, the Board concludes that 
entitlement to initial 20 percent ratings, and no more, for 
the veteran's right and left shoulder disabilities has been 
shown.  Further, because the 20 percent evaluations represent 
the greatest degree of impairment since the date of the grant 
of service connection, "staged ratings" are unnecessary.  
See Fenderson, 12 Vet. App. at 126.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for residuals of a 
right shoulder injury with recurrent dislocation is granted.  

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for residuals of a 
left shoulder injury with recurrent dislocation is granted.  



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


